 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   FRANCISCO JAVIER NARANJO GOMEZ,                     Case No. 1:19-cv-00514-JDP

10                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
11           v.
                                                         ECF No. 2
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                        Defendant.
14

15         Plaintiff Francisco Javier Naranjo Gomez proceeds in this Social Security appeal
16   represented by counsel. Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915.
17   ECF No. 2. Plaintiff has submitted a declaration regarding his financial circumstances. Id.
18   The court finds that plaintiff’s declaration satisfies the requirements under § 1915. The court
19   will therefore grant plaintiff’s motion to proceed in forma pauperis. The court will also direct
20   a United States Marshal to serve defendant Commissioner of Social Security. See Fed. R. Civ.
21   P. 4(c)(3).
22         Order
23        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
24        b. The court orders service of process on defendant:
25                i. The clerk must issue summons.
26            ii. The United States Marshals Service must serve a copy of the complaint,
27                  summons, and this order on defendant.
28


                                                     1
 1            iii. Plaintiff must assist the marshal upon request.                       `

 2            iv. The United States will advance all costs of service.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      April 29, 2019
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9    No. 203.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
